The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations. The evidence credited by the court established that, in the incident specified in the petition, appellant, while acting in concert with another person, attempted to cause physical injury to the victim. We have considered and rejected appellant’s challenges to the *431court’s finding. Concur — Gonzalez, EJ., Saxe, DeGrasse, Freedman and Román, JJ.